IN THE SUPREME COURT OF THE STATE OF NEVADA




                     DONTE LOFTON,                                         No. 84766
                                             Appellant,
                                vs.                                               FILE
                     CARMEN VELASQUEZ LOFTON,
                                    Respondent.                                   JUL 01 2022
                                                                                ELIZABF.TH A. BROWN
                                                                               2 ClfREME COURT
                                                                             CLE.RJ
                                                                             BY
                                                                                  DEPUTY CLERK

                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a decree of divorce.          Eighth

                     Judicial District Court, Family Court Division, Clark County; Nadin
                     Cutter, Judge.
                                 Review of the notice of appeal and documents before this
                     court reveals a jurisdictional defect. It appears the decree is not a final
                     judgment appealable under NRAP 3A(b)(1). "[A] final judgment is one
                     that disposes of all the issues presented in the case, and leaves nothing
                     for the future consideration of the court, except for post-judgment issues
                     such as attorney's fees and costs." Lee v. GNLV Corp., 116 Nev. 424, 426,
                     996 P.2d 416, 417 (2000). The challenged decree identifies an issue
                     regarding life insurance on respondent and her child and specifically
                     states that the court will issue another decision regarding the life
                     insurance. It thus appears that the issue regarding life insurance
                     remains pending in the district court. And it does not appear that the
                     decree is appealable under any other statute or court rule. See Brown v.
                     MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this


SUPREME COURT
          OF
       NEVADA


(01   I947A    40.
                                                                                                 g6-2.
                court "may only consider appeals authorized by statute or court rule").
                Accordingly, this court lacks jurisdiction and
                           ORDERS this appeal DISMISSED.'




                                                                  , J.
                                       Silver


                                                                   Pick.             J.
                Cadish                                   Pickering




                cc:   Hon. Nadin Cutter, District Judge, Family Court Division
                      Donte Lofton
                      Law Office of Shelley Lubritz, PLLC
                      Eighth District Court Clerk




                       'Appellant may file a new notice of appeal, if aggrieved, once the
                district court enters a final judgment finally resolving all issues in the
                underlying case.
SUPREME COURT
         OF
      NEVADA
                                                    2
(0) I 947A